Citation Nr: 0933110	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-25 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to June 
1983 and from January 1991 to June 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans' Affairs 
(VA) Regional Office (RO).

The Board notes that service connection for tinnitus was 
granted during the pendency of this appeal.  Therefore, the 
Board finds that as this issue was granted in full, it is not 
in appellate status before the Board and need not be 
addressed further.


FINDING OF FACT

The competent medical evidence reveals the Veteran has Level 
I hearing in the right ear and Levels IV and V hearing in the 
left ear.


CONCLUSION OF LAW

The requirements for an initial compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
entitlement to an initial compensable rating in the July 2005 
rating decision, he was provided notice of the VCAA in 
February 2005.  An additional VCAA letter was sent in August 
2007.  The VCAA letters indicated the types of information 
and evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  Thereafter, the Veteran received additional notice 
in July 2006 and August 2007, pertaining to the downstream 
disability rating and effective date elements of his claim, 
and was furnished a Statement of the Case in July 2006 with 
subsequent re-adjudication in May 2007 and October 2007 
Supplemental Statements of the Case.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, 
both supra.

It is well to observe that service connection for bilateral 
hearing loss has been established and initial ratings for 
these conditions have been assigned.  Thus, the Veteran has 
been awarded the benefit sought, and such claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.  Also, it is of controlling significance that, after 
awarding the Veteran service connection for bilateral hearing 
loss and assigning initial disability ratings for these 
conditions, he filed a notice of disagreement contesting the 
initial rating determination.  38 C.F.R. § 3.159(b)(3) (2008) 
(which provides VA has no duty to provide section 5103 notice 
upon receipt of a notice of disagreement).  The RO furnished 
the Veteran a Statement of the Case that addressed the 
initial ratings assigned for his bilateral hearing loss, 
included notice of the criteria for a higher rating for that 
condition, and provided the Veteran with further opportunity 
to identify and submit additional information and/or 
argument, which the Veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 
2002).  Under these circumstances, VA fulfilled its 
obligation to advise and assist the Veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examinations and statements from the 
Veteran, his co-worker and his representative.  The Veteran 
has not indicated that he has any further evidence to submit 
to VA, or which VA needs to obtain.  There is no indication 
that there exists any additional evidence that has a bearing 
on this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).




Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).  However, the most recent examination is not 
necessarily and always controlling; rather, consideration is 
given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from 0 percent (noncompensable) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels, designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85 (2007).

Effective June 10, 1999, pertinent regulatory changes were 
made to 38 C.F.R. § 4.86, regarding cases of exceptional 
hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now 
provide that, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) now provide that, when the 
puretone threshold is 30 decibels or less at 1000 hertz, and 
70 decibels or more at 2000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Analysis

The Veteran contends that his bilateral hearing loss warrants 
an initial compensable disability rating, in excess of 0 
percent.  For the reasons set forth below, the Board finds 
that the evidence of record does not support the assignment 
of an initial compensable disability rating, in excess of 0 
percent, for bilateral hearing loss.

In July 2006 and August 2007 lay statements, the Veteran and 
a fellow co-worker reported that the Veteran had difficulty 
hearing despite the fact that he wore hearing aids which 
affected his job as a teacher, as he had to ask students 
frequently to repeat their questions and statements and he 
had problems hearing in the classroom with a lot of 
background noise.  The Veteran's co-worker further stated 
that his hearing loss posed a minor detriment to the 
classroom environment and to his capability to adequately 
address the questions and statements of his students.  The 
Veteran also reported having difficulty with word 
discrimination, particularly in the left ear, which affected 
his ability to understand conversations.  In this respect, 
the Veteran reported that these difficulties caused him to 
reevaluate his current profession in favor of one which may 
not be dependent upon so much workplace conversation. 

In a March 2005 VA examination, the Veteran reported that as 
a result of his hearing loss and without hearing aids, he had 
difficulty hearing in the presence of background noise.  He 
began using hearing aids in October 2003.  Audiometric 
testing on the VA examination revealed that the hearing 
threshold levels in decibels in the right ear were 15, 30, 
35, 45 and 55 at 500, 1000, 2000, 3000 and 4000 Hertz 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 10, 45, 50, 45 
and 60, respectively.  The average puretone threshold is 41 
decibels for the right ear and 50 in the left.  Maryland CNC 
speech recognition scores were 92 percent in the right ear 
and 68 percent in the left.

In a November 2005 private medical report, the Veteran 
complained of hearing loss along with tinnitus.  The Veteran 
reported that hearing loss had been ongoing for at least five 
to seven years with no ear pain, discharge, head trauma or 
chronic ear infections.  While audiometric testing was 
performed, which revealed high frequency sensorineural 
hearing loss, the results of such testing were not recorded 
in this report.  The Veteran was diagnosed with chronic loud 
noise exposure which had caused high-frequency sensorineural 
hearing loss with subsequent tinnitus.  

VA outpatient treatment records from August 2006 to January 
2007 reflect that the Veteran was treated for and diagnosed 
with sensorineural hearing loss and continually had his 
hearing aids checked.  In an August 2006 report, the Veteran 
complained of problems hearing in noise.  Audiometric testing 
from August 2006 revealed mild to moderate sensorineural 
hearing loss above 500 Hertz in both ears, however, the 
results of such testing were not recorded in this  report.  
Word recognition scores were reported as 96 percent in the 
right ear and 84 percent in the left.  The audiologist noted 
that the testing indicated a slight improvement from one to 
four kilohertz (kHz) in the left ear since the previous 
evaluation.  

In an April 2007 VA examination, the Veteran reported that 
without wearing his hearing aid, he had difficulty hearing in 
the presence of background noise.  The Veteran reported that 
he felt his hearing loss had gotten worse over the years.  
Audiometric testing on the VA examination revealed that the 
hearing threshold levels in decibels in the right ear were 
15, 35, 40, 50 and 50 at 500, 1000, 2000, 3000 and 4000 Hertz 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 10, 45, 55, 50 
and 60, respectively.  The average puretone threshold is 44 
decibels for the right ear and 53 in the left.  Maryland CNC 
speech recognition scores were 92 percent in the right ear 
and 80 percent in the left.

Applying the findings from the VA examinations to Table VI in 
38 C.F.R. § 4.85 yields a finding of Level I hearing loss in 
the right ear and Levels IV and V hearing loss in the left 
ear.  The Board notes that while other audiometric testing 
was performed, these evaluations did not contain findings of 
pure tone hearing threshold levels resulting from audiometric 
testing.  In this regard, the Board notes that both pure tone 
hearing threshold levels and Maryland CNC speech recognition 
scores are necessary findings to each audiometric test 
performed in order to apply to Table VI in 38 C.F.R. § 4.85.  
Therefore, as the audiometric testing of record which 
included both pure tone hearing threshold levels and Maryland 
CNC speech recognition scores, revealed that the Veteran's 
hearing loss is at Level I for the right ear and a Levels IV 
and V for the left ear, he still only meets the criteria for 
a noncompensable, 0 percent disability rating.  An 
exceptional pattern of hearing under 38 C.F.R. § 4.86 has not 
been shown and that regulation is not applicable.  

Because the law provides specific requirements in terms of 
puretone threshold averages and speech discrimination test 
results for each percentage rating, the assignment of a 
disability rating higher than 0 percent or noncompensable, 
utilizing the provisions of 38 C.F.R. § 4.7, is not 
appropriate at any time since the effective date assigned on 
July 1, 2004, the first day following the Veteran's discharge 
from active service.  The Veteran's March 2005 and April 2007 
audiological test results clearly fall within the parameters 
for a noncompensable, zero percent rating, but no more.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 
Tables VI, VII, Diagnostic Code 6100 (2008).

The Board finds that the Veteran was granted adequate VA 
examinations in March 2005 and April 2007 which considered 
both the Veteran's statements regarding his current hearing 
loss disability and the results of audiometric testing in 
applying the rating criteria.  The Board notes that during 
these examinations the Veteran claimed that without his 
hearing aids he had difficulty hearing in the presence of 
background noise and he felt that his hearing loss had 
progressively worsened.  As such, any inadequacies of VA 
examinations are not prejudicial to the Veteran's claim for 
an increased rating.  See Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  With respect to the lay statements presented by 
the Veteran and his co-worker that the Veteran's 
symptomatology has gotten progressively worse and he had 
trouble hearing in his occupation, the Board finds that the 
VA examinations were adequate for rating purposes, as these 
statements did not report any symptoms which were noticeably 
different in severity from those symptoms reported throughout 
the record and which did not indicate a worsening in hearing 
loss such that a new VA examination would be warranted.

The Board recognizes the Veteran's apparent dissatisfaction 
with the disability rating assigned.  However, pursuant to 
the dictates of 38 C.F.R. § 4.85 and Lendenmann, in 
determining the above rating, the Board has engaged in, as it 
must, a "mechanical," objective application of the numerical 
data generated from the veteran's audiological examinations.  
See Lendenmann, 3 Vet. App. at 349.  In this regard, the 
Board exercises no discretion, and simply must apply the test 
score numbers to the relevant Tables.  See 38 C.F.R. § 
4.85(b)-(e); accord Lendenmann, supra, at 349.  As noted 
above, the Board lacks the authority to operate outside the 
bounds of applicable regulatory provisions, including the 
guidelines for the assignment of disability ratings set forth 
in 38 C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a).

While the Board empathizes with the Veteran's impairment, and 
does not dispute the fact that he has a bilateral hearing 
loss disability, the Board must conclude, based on the 
results of mandatory auditory tests and the mechanical 
application of relevant regulations by which the Board is 
bound, that the level of his disability does not rise to a 
rating higher than 0 percent at any time since the effective 
date assigned on July 1, 2004, the first day following the 
Veteran's discharge from active service.  See 38 C.F.R. § 
4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a); See Fenderson, 12 Vet. App. at 125-26.  That is to 
say, the Veteran's disability has been no more than 0 percent 
disabling since the effective date of his award, so his 
rating cannot be "staged" because this represents his 
greatest level of functional impairment attributable to this 
condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial compensable disability rating 
for bilateral hearing loss is not warranted at any time since 
the effective date assigned on July 1, 2004, the first day 
following the Veteran's discharge from active service.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.


Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's bilateral hearing loss presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
there is no evidence in the claims file of frequent periods 
of hospitalization or marked interference with employment due 
solely to the Veteran's bilateral hearing loss.  In this 
regard, the Board notes that while the Veteran reported 
having difficulty with hearing in his employment and 
considered the possibly of obtaining employment which was not 
dependent upon workplace conversation, there is no evidence 
of a marked interference with employment.  Moreover, the 
statements by the Veteran's co-worker reflect that the 
Veteran's current hearing loss was a minor detriment in his 
workplace duties.  As a result, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995



	(CONTINUED ON NEXT PAGE)


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


